Title: From George Washington to David Bell, 28 October 1755
From: Washington, George
To: Bell, David



[Winchester, 28 October 1755]
To Captain Bell, of the Virginia Regiment.

I have Ordered Ensign Fleming to Repair to Captain Hoggs Company with eight good men; which I expect you will see immediately complied with. He is to account with you for his recruiting money before he leaves you.
You are hereby ordered, peremptorily, to be at this place with what men you have, or can enlist by the 1st of December. Your late disobedience of Orders has greatly displeased me—It is impossible to carry on affairs as they ought to be, when you pay so little regard to the Force of a Military Order—You must be conscious within yourself (or at least ought to be) that your crime is sufficient to Break the best Officer that ever bore a Commission.
